[logo - American Funds /(R)/] The right choice for the long term/(R)/ Washington Mutual Investors Fund/SM/ CLASS A SHARES AWSHX CLASS 529-A SHARES CWMAX CLASS B SHARES WSHBX CLASS 529-B SHARES CWMBX CLASS C SHARES WSHCX CLASS 529-C SHARES CWMCX CLASS F-1 SHARES WSHFX CLASS 529-E SHARES CWMEX CLASS F-2 SHARES WMFFX CLASS 529-F-1 SHARES CWMFX PROSPECTUS July 1, 2009 TABLE OF CONTENTS X Investment objective X Fees and expenses of the fund X Portfolio turnover X Principal investment strategies X Principal risks X Investment results X Investment adviser X Purchase and sale of fund shares X Tax information X Payments to broker-dealers and other financial intermediaries X Investment objective, strategies and risks X Additional investment results X Management and organization X Shareholder information X Choosing a share class X Purchase, exchange and sale of shares X Sales charges X Sales charge reductions and waivers X Rollovers from retirement plans to IRAs X Plans of distribution X Other compensation to dealers X How to sell shares X Distributions and taxes X Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Investment objective The fund's investment objective is to produce income and to provide an opportunity for growth of principal consistent with sound common stock investing. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the American Funds. More information about these and other discounts is available from your financial professional and in the "Sales charge reductions and waivers" section on page 28 of the fund's prospectus, and on page 49 of the fund's statement of additional information. SHAREHOLDER FEES (PAID DIRECTLY FROM YOUR INVESTMENT) CLASS A CLASS B/1/ CLASS C CLASS F-1, AND AND AND CLASS F-2 AND 529-A 529-B/1/ 529-C 529-E 529-F-1 Maximum sales charge (load) imposed on purchases 5.75% none none none none (as a percentage of offering price) Maximum deferred sales charge (load) none/2/ 5.00% 1.00% none none (as a percentage of the amount redeemed) Maximum sales charge (load) none none none none none imposed on reinvested dividends Redemption or exchange fees none none none none none Maximum annual account fee $10 $10 $10 $10 $10 (529 shares only) ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) CLASS A CLASS B/1/ CLASS C CLASS F-1 CLASS F-2 Management fees x.xx% x.xx% x.xx% x.xx% x.xx% Distribution and/or x.xx x.xx x.xx x.xx x.xx service (12b-1) fees Other expenses x.xx x.xx x.xx x.xx x.xx/3/ Total annual fund x.xx x.xx x.xx x.xx x.xx/3/ operating expenses CLASS CLASS CLASS CLASS CLASS 529-A 529-B/1/ 529-C 529-E 529-F-1 Management fees x.xx% x.xx% x.xx% x.xx% x.xx% Distribution and/or x.xx x.xx x.xx x.xx x.xx service (12b-1) fees Other expenses x.xx x.xx x.xx x.xx x.xx Total annual fund x.xx x.xx x.xx x.xx x.xx operating expenses 1 Washington Mutual Investors Fund / Prospectus EXAMPLE This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, that you pay the maximum initial or contingent deferred sales charge, and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A $xxx $xxx $xxx $xxx Class B xxx xxx xxx xxx Class C xxx xxx xxx xxx Class F-1 xxx xxx xxx xxx Class F-2 xxx xxx xxx xxx Class 529-A xxx xxx xxx xxx Class 529-B xxx xxx xxx xxx Class 529-C xxx xxx xxx xxx Class 529-E xxx xxx xxx xxx Class 529-F-1 xxx xxx xxx xxx For the share classes listed below, you would pay the following if you did not redeem your shares: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class B $xxx $xxx $ xxx $ xxx Class C xxx xxx xxx xxx Class 529-B xxx xxx xxx xxx Class 529-C xxx xxx xxx xxx 1 Available only by exchange from Class B or 529-B shares of other American Funds. 2 A contingent deferred sales charge of 1.00% applies on certain redemptions made within one year following purchases of $1 million or more made without an initial sales charge. 3 Based on estimated amounts for the current fiscal year. 2 Washington Mutual Investors Fund / Prospectus Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance.
